Citation Nr: 1414994	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to nonservice-connected pension.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for impaired vision.

4.  Entitlement to service connection for hypertension. 
 
5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for right shoulder disability. 
 
8.  Entitlement to service connection for left shoulder disability.

9.  Entitlement to service connection for cervical spine disability. 
 
10.  Entitlement to service connection for lumbar spine disability.

11.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to May 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  The Record was held open for 30 days so that the Veteran could submit additional evidence.  

In March 2012, the Veteran submitted additional medical evidence along with a waiver of RO consideration.  38 C.F.R. § 20.1304(c).   

At the Board hearing, the issue of entitlement to service connection for a heart disability was raised, but this issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board finally notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they either are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The issues of entitlement to service connection for right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine disabilities as well entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the March 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issue of entitlement to nonservice-connected pension.  

2.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his in-service noise exposure.

3.  Impaired vision is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to nonservice-connected pension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for impaired vision have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2013).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2013).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim for Nonservice-Connected Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing. 38 C.F.R. § 20.204.  

In March 2012, the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration the issue of entitlement to nonservice-connected pension.   Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  

II.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the remaining issues decided herein, the Veteran was sent a letter in April 2009 that fully addressed all notice elements and was sent prior to the initial September 2009 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service reports of private and VA treatment.  The Board has perused the medical records for references to additional treatment reports not of record.  

Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has also carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  In this regard, the Board observes that at the Board hearing, the Veteran indicated that he continued to receive treatment at the VA.  Nevertheless, as the Board does not question whether the Veteran currently suffers from hypertension or impaired vision, and given the lack of evidence of any diagnoses or problems in service, to include the Veteran's own statements, the issue primarily turns on whether there is a nexus to service.  The Veteran himself also testified that no doctor has told him that these disabilities are related to service.  As these records primarily address current treatment as opposed to nexus, the Board finds no prejudice to the Veteran in the issuance of this decision with respect to these issues.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has not been afforded an examination in connection with his claims for impaired vision and hypertension; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any findings pertaining to hypertension or impaired vision.  Moreover, as will be discussed below, the Veteran has not asserted any such problems in service or a continuity of symptoms since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claims.  

Moreover, in March 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service as well as information as to treatment since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the issues decided herein, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

The Veteran asserts that he began experiencing ringing in his ears in association with hearing loss while in service and such has continued to the present.  He has reported military noise exposure due to his military occupational specialty as a construction machine operator as listed in his DD 214.  He also reported artillery noise exposure while stationed in Vietnam. 

The Veteran filed a claim for service connection for tinnitus and hearing loss in March 2009.  He was afforded a VA fee-based audiological evaluation in August 2009.  The claims file was reviewed.  The Veteran again reported in-service noise exposure without hearing protection as well as post-service occupational exposure with hearing protection used intermittently and recreational history of firearms noise exposure without hearing protection.  The examiner indicated that there was no claim for tinnitus as tinnitus was explained and the Veteran denied having it.  After examining the Veteran, the examiner opined that the Veteran's bilateral hearing loss was at least as likely as not due to his service based on exposure to military noise.  Nevertheless, with respect to tinnitus, the examiner indicated that tinnitus was denied by Veteran.  

Based on this examination, service connection for bilateral hearing loss was awarded.  

At the Board hearing, the Veteran reiterated his in-service noise exposure as a construction machine operator as well as exposure artillery fire.  He testified that since that time, he had experienced intermittent ringing in his ears that had continued to the present.     

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record shows that the Veteran was exposed to significant noise during his military service.  Although the August 2009 VA examiner found that the Veteran's tinnitus was not related to service, the only rationale provided was that the Veteran did not report tinnitus at the examination.  However, the Veteran's statements and hearing testimony clearly show that the Veteran has consistently reported ringing in his ears.  As such, this rationale appears inconsistent with the remainder of the evidence of record.  Given this deficiency, this examination report is inadequate and, in turn, has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).    

Importantly, the August 2009 VA examiner clearly determined that the Veteran's hearing loss was related to his in-service noise exposure.  The Board finds it significant that the Veteran has been awarded service connection for bilateral hearing loss based on his in-service noise exposure.  Although hearing loss and tinnitus are separate disabilities, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  

Moreover, in statements of record and at the Board hearing, the Veteran indicated that his tinnitus began in association with his noise exposure and hearing problems in service, and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Moreover, although there appeared to be some confusion at the VA examination, the Veteran has been consistent in his assertions and there is no reason to doubt his credibility.

In sum, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus to his in-service noise exposure.  Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Impaired Vision

The Veteran is also claiming service connection for impaired vision.  The Veteran's service treatment records are silent with respect to any eye problems.  A May 1968 service examination prior to discharge showed that the Veteran's eyes were clinically evaluated as normal.  On testing, his visual acuity was 20/20 in both eyes.  In his contemporaneous medical history, the Veteran expressly denied any eye trouble.  

Post service treatment records showed that in November 1981, a foreign body flew in the left eye.  The foreign body was removed and the diagnosis was foreign body and corneal abrasion, left eye.  Subsequently, in March 1984, again, a foreign body flew in the left eye.  The Veteran reported that his vision was okay.  On examination, his vision was 20/20.  The examiner gave the same diagnosis.  A follow up record the following day showed that the Veteran reported that his eye felt good and had no complaints.  Visual acuity was 20/25 in the right eye and 20/15 in the left effected eye.  Follow up treatment records are silent with respect to any vision impairment.  A February 2006 private record showed that on examination, the Veteran's vision was intact.  

In August 2009, the Veteran underwent a general VA examination for pension purposes.  At that time, the Veteran reported no symptoms with respect to his eyes.  The only notation was that the Veteran wore corrective lenses for reading.  

At the Board hearing, the Veteran reported that there were no problems noted with respect to his eyes while on active duty.  He testified that he first started noticing eye trouble about ten or 15 years ago.  He indicated that he had trouble seeing things up close and that he was probably first diagnosed with any condition when he went to the VA.  He further reported that he was told that his vision problems were due to old age.  He denied any sort of cataracts or detached retinas.  When specifically asked why he felt that this was related to service, the Veteran initially indicated that he did not know, but then continued that maybe the dust and stuff from over there contributed after a while.  He also testified that no doctor had related his impaired vision to service.  

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Based on the evidence of record, the Board must find that the Veteran's impaired vision is not related to service.  Again, service treatment records are silent with respect to any vision problems.  The Veteran himself expressly denied any vision problems in service.  At discharge, the Veteran's vision was 20/20 without correction and a private treatment record dated in March 1984, approximately 16 years after service, again showed that the Veteran's vision was 20/20 without correction.  At the Board hearing, the Veteran reported that he did not began experiencing problems until 15 years prior at the earliest, which would have been around 1997, approximately 29 years after his discharge from service.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Importantly, the Veteran himself reported that he was told that his impaired vision was related to old age.  He also indicated that he had never been told that his impaired vision was related to service.  At the August 2009 general examination, the Veteran denied any complaints with respect to the eyes and simply indicated that he had to wear glasses for reading.  In sum, there is simply no competent evidence that any current vision impairment that began approximately 29 years after the Veteran's discharge, based on his own report, is in any way related to his service.    
  
Additionally, with respect to the Veteran's contentions that he has a current eye disorder related to his military service, to include getting dust in his eyes, as a lay person, he is not competent to render such a complex medical opinion.  However, as the cause of a disability of the eyes involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Again, the Veteran has reported that he has been told that his vision impairment is due to the aging process.  

Therefore, the Board finds that service connection for impaired vision is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension

Lastly, the Veteran is also seeking service connection for hypertension.  The Veteran's service treatment records do not show a diagnosis for hypertension.  Importantly, the May 1968 service examination prior to discharge was silent with respect to any findings of hypertension.  In his contemporaneous medical history, the Veteran expressly denied high blood pressure. 

Post service private treatment records showed an assessment of hypertension in February 2003.  VA treatment records also showed a history of hypertension.  At the August 2009 VA general examination for pension purposes, the Veteran reported being diagnosed with hypertension about fours year ago.  However, nothing in these records link any current diagnosis to service.  

At the Board hearing, the Veteran denied having hypertension in service and indicated that he believed he had been diagnosed five or six years ago at the VA. 

Based on the evidence of record, the Board finds that service connection for hypertension is not warranted.  There is no medical evidence of hypertension in service.  Indeed, service treatment records are completely silent with respect to any findings of hypertension.  Importantly, there was no diagnosis of hypertension at the time of his discharge examination and he expressly denied any high blood pressure in his contemporaneous medical history.  The Veteran has himself expressly denied having hypertension in service and reported the disability being diagnosed many years after service.  Further, there is no competent medical evidence linking any hypertension to active service.  Importantly, there is no evidence of hypertension within one year of service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran himself may believe that his hypertension is related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating hypertension to active service, the Board notes that service connection could still be established upon a showing of continuity of symptomatology.  On this point, the Board finds it significant that the first post service medical evidence of hypertension is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity.  Nevertheless, as noted above, in this case, however, the Veteran has not provided any lay evidence of pertinent symptomatology.  For the most part, he has just provided conclusory statements indicating that his hypertension was related to service.  

Lastly, the Board also acknowledges that the Veteran's DD Form 214 reflects that he is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).  The Board observes that for purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  Nevertheless, while ischemic heart disease is listed, hypertension is not one of the diseases enumerated under  38 C.F.R. § 3.309(e) (2013).  As such, the provisions for presumptive herbicide exposure are not applicable in this case.  Moreover, the evidence does not show and the Veteran had not asserted that his hypertension is directly related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994Again, as discussed above, there is simply no evidence directly relating hypertension to service.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal pertaining to the issue of entitlement to nonservice-connected pension, is dismissed.

Service connection for tinnitus is granted.

Service connection for impaired vision is denied.

Service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the Board hearing, the Veteran has asserted that his disabilities of the bilateral knees, bilateral shoulders, cervical spine and low back are due to operating heavy construction equipment as well as jumping off large machinery on a regular basis while in service.  His service personnel record does show that the Veterans military occupational specialty was construction machine operator.  He also claimed that his problems with his left knee are due to walking with an altered gait due his right knee.  With respect to the right knee, he indicated that he had a tear in 1976 and was told by the doctor that there was an old injury.

Post service private treatment records include a January 1976 x-ray of the lumbar spine that showed mild interspace narrowing at the L5-S1 level posteriorly.  An April 1976 x-ray of the right knee was negative; however, a June 1977 x-ray of the right knee showed what appeared to be a small probable avulsion.  Follow up treatment records continued to show complaints of low back pain.  A December 1986 record showed complaints of left shoulder pain.  Subsequently, the Veteran had a right knee replacement in February 2000.  Follow up treatment records also showed complaints of left shoulder and neck pain.  The August 2009 general VA examination diagnosed degenerative arthritis of the left shoulder, degenerative arthritis of the right knee status post arthroplasty and degenerative disc disease of the cervical spine and lumbar spine.  As this examination was performed for pension purposes, an etiological opinion was not given.  

Thus, the Veteran has not been afforded a VA examination with opinion with respect to these  issues.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's statements indicating that these disabilities are related to his duties as a construction machine operator, the Board finds that he should be afforded a VA examination to determine the etiology of his current disabilities.  See 38 C.F.R. § 3.159(c)(4).  

 With respect to the Veteran's claim for a compensable rating for hearing loss, again, the Veteran was afforded a VA fee-based examination in August 2009, almost five years ago.  The Veteran testified at his March 2012 Board hearing that his hearing loss had worsened since 2009.  In this regard, he reported recently being prescribed hearing aids by the VA.  He also reported being sent by VA to a private audiologist in Midland, Michigan for evaluation, which appears to have been the August 2009 VA fee-based examination.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in 2009, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Lastly, the RO/AMC also should attempt to obtain the Veteran's up-to-date VA treatment records and any additional private treatment records.  In this regard, the Veteran testified that he had received treatment for his orthopedic disabilities from various private providers.  The claims file currently includes records from Dr. Robert K. Hafford that were received in August 2009, which included records from Dr. David Farber, Health Trak Rehabilitation Services, Dr. J.S. Putman, Dr. P.J. Hettle, Dr. William C. Martin and Dr. Z.E. Taheri.  After the Board hearing, the Veteran also submitted additional records from Dr. Martin.  Moreover, the Veteran testified at his March 2012 Board hearing that that he received treatment for his hearing loss at the VA within the past three months; however, the most recent VA treatment records associated with the claims file are dated only August 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his disabilities on appeal.  Notify of him of the private treatment records already of record. Obtain all VA treatment records which have not been obtained already, to include any records dated from August 2009 to the present.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.    

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  The examiner should provide detailed information regarding the impact of the Veteran's service-connected bilateral hearing loss on his daily functioning.

3.  Schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of the Veteran's right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine disabilities.  The claims file and a copy of this remand should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  The examiner should clearly delineate all disabilities of right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine.  

Based on a review of the claims file, and the Veteran's statements regarding the claimed disorders, with respect to each diagnosed disability of the right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is related to active service or any incident of service, to include the Veteran's duties as a construction machine operator.  A complete rationale must be provided for any opinions expressed.
  
4.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


